DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 02/03/2021 has been received and considered. Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/03/2021 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alfred Y. Chu on 3/18/2021. 
Please amend the claims as follows:
Claim 1 line 13, the limitation “the remaining time” has been replaced with the limitation -- the remaining time to complete the simulation --.
Claim 12 line 20, the limitation “the remaining time” has been replaced with the limitation -- the remaining time to complete the simulation --.
Claim 17 line 15, the limitation “the remaining time” has been replaced with the limitation -- the remaining time to complete the simulation --.
.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Lance O. Masoner, U.S. Patent 5679893, discloses "modeling the plot of the actual oil processing rate over time by mathematically defining a curve in terms of specified production parameters and constants. This curve modeling the plot of rate-time data is termed the corrected oil decline. A portion of the corrected oil decline resides in the elapsed production time period and can be used to accurately verify or match actual production performance data or, alternatively, can be used to explain discrepancies between the oil decline and the actual production performance data. The remaining portion of the corrected oil decline is extrapolated beyond the elapsed production time period into a future production time period and can be used to accurately estimate oil reserves or forecast future oil production" (see col. 3, line 60 to col. 4, line 6),
and Adam K. Usadi, U.S. Pre–Grant publication 20130246030, discloses "[0094]… during parallel processing of the simulator 600, the total processing work performed by the all of the CPU's working on the simulation should ideally remain the same as the serial run except that the elapsed wall clock time should drop and the ratio of the wall clock time to the number of CPUs--the wall clock time to CPU ratio--should be proportional to 1/(Number of CPU's)"
none of these references taken either alone or in combination and with the prior art of record discloses
claim 1 “… performance result comprising an elapsed time, a total timespan of the simulation, and a timespan simulated up to the elapsed time… forecasting, based on the performance result, a remaining time to complete the simulation of the reservoir simulation model… comprising: calculating a quotient by dividing the total timespan of the simulation by the 
claim 12 “… performance result comprising an elapsed wall clock time, a total timespan of the simulation, and a timespan simulated up to the elapsed wall clock time… predicting, based on the performance result, a remaining time to complete the simulation of the reservoir simulation model… comprising: calculating a quotient by dividing the total timespan of the simulation by the timespan simulated up to the elapsed wall clock time; calculating a difference by subtracting one from the quotient; and calculating a product by multiplying the difference by the elapsed wall clock time”; 
and claim 17 “… performance result comprising an elapsed wall clock time, a total timespan of the simulation, and a timespan simulated up to the elapsed wall clock time… forecasting, based on the performance result, a remaining time to complete the simulation of the reservoir simulation model… comprising: calculating a quotient by dividing the total timespan of the simulation by the timespan simulated up to the elapsed wall clock time; calculating a difference by subtracting one from the quotient; and calculating a product by multiplying the difference by the elapsed wall clock time”,
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/	3/18/21Primary Examiner, Art Unit 2127